                                                                       JS-6

 1
 2
 3
 4
 5
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
12   ANNA TUPPEN,                             Case No. 2:19-cv-02616-PA (FFMx)
13                 Plaintiff,                 ORDER GRANTING JOINT
                                              STIPULATION OF DISMISSAL
14            v.                              WITH PREJUDICE PURSUANT
                                              TO FED. R. CIV. P. RULE 41(A)(1)
15   TEAMHEALTH, INC., AMERITEAM              (A)-(B)
     SERVICES, LLC, and DOES 1 through 25,
16   inclusive,                            Complaint Filed : February 11, 2019
                                           Trial Date      : None
17               Defendants.
18
19
20
21
22
23
24
25
26
27
28


     58220032v.1
 1                                      [PROPOSED] ORDER
 2            In consideration of the Parties’ Joint Stipulation of Dismissal With Prejudice
 3   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)-(B), and for good cause shown,
 4   it is hereby ordered that the above captioned lawsuit is DISMISSED IN ITS ENTIRETY
 5   WITH PREJUDICE. Each party will bear its owns fees and costs.
 6            IT IS SO ORDERED:
 7
 8
 9          September 16, 2019
     Date: ____________________                            _________________________
                                                           Hon. Percy Anderson
10                                                         United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
     58220032v.1
